Coxe, J.
The real contention in this case is between the plaintiff and the Louisiana corporations. The defendants McCook and Alexander, who are citizens of New York, are sued merely in their representative character as trustees. Their connection with the controversy is collateral and subsidiary to the main issue. No personal demand is made against them or either of them. Their presence on the record may be necessary to effectuate the relief sought by the plaintiff, but their citizenship ought not to be considered on the question of removal. Bacon v. Rives, 106 U. S. 99; [S. C. 1 Sup. Ct. Rep. 3;] Pond v. Sibley, 19 Blatchf. 189, 196; [S. C. 7 Fed. Rep. 129;] Barney v. Latham, 103 U. S. 205.
Tin*, motion to remand should be denied.
See Deford v. Mehaffy, 14 Fed. Rep. 181, and note, 182.